UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1442


SHENAE A. OUTERBRIDGE,

                Petitioner – Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent – Appellee.



Appeal from the United States Tax Court.   (Tax Ct. No. 7907-08)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Shenae A. Outerbridge, Appellant Pro Se. John DiCicco, Kenneth
W. Rosenberg, Bridget Maria Rowan, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; William J. Wilkins, INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shenae    A.    Outerbridge         appeals   from    the    tax    court’s

order disallowing her claimed business expenses and determining

a deficiency in her 2006 income tax.                         We have reviewed the

record    and     the    tax       court’s    opinion     and     find     no    abuse     of

discretion and no clear error.                     Accordingly, we affirm for the

reasons   stated        by    the    tax    court.      Outerbridge        v.    Comm’r    of

Internal Revenue, Tax Ct. No. 7907-08 (U.S.T.C. July 21, 2009 &

Jan. 11, 2010).              We dispense with oral argument because the

facts    and    legal    contentions         are     adequately     presented      in     the

materials      before        the    court    and    argument    would      not    aid     the

decisional process.

                                                                                  AFFIRMED




                                              2